                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY HICKEY,                                )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.    3:21-CV-087-TAV-HBG
                                               )
LT. MURRY,                                     )
                                               )
              Defendant.                       )


                              MEMORANDUM OPINION

       Plaintiff, a prisoner of the Tennessee Department of Correction incarcerated in the

Trousdale Turner Correctional Center (“TTCC”), has filed a pro se complaint alleging a

violation of 42 U.S.C. § 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis

[Doc. 4].

       Plaintiff’s only claim for relief arises out of an incident on February 6, 2021, in

which he alleges that Defendant Lt. Murry used excessive force against him [Doc. 1 p. 4].

However, Plaintiff’s trust account statement establishes that he was incarcerated in TTCC

on February 6, 2021 [Doc. 4 p. 4]. The general venue statute for federal district courts

provides in relevant part as follows:

              A civil action may be brought in—

              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is
              located;

              (2) a judicial district in which a substantial part of the events
              or omissions giving rise to the claim occurred, or a substantial
              part of property that is the subject of the action is situated; or



Case 3:21-cv-00087-TAV-HBG Document 5 Filed 03/16/21 Page 1 of 2 PageID #: 18
              (3) if there is no district in which an action may otherwise be
              brought as provided in this section, any judicial district in
              which any defendant is subject to the court’s personal
              jurisdiction with respect to such action.

28 U.S.C.A. § 1391(b)(1)-(3).

       As set forth above, Plaintiff’s complaint sets forth a claim that arose during his

incarceration in the TTCC, which is in Trousdale County, Tennessee, which lies within the

Nashville Division of the United States District Court for the Middle District of Tennessee.

28 U.S.C. § 123(b)(2); https://www.tnmd.uscourts.gov/divisions-court.             The Court

therefore concludes that the proper venue for this case is the Nashville Division of the

Middle District of Tennessee. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972)

(finding that venue in a suit against a public official lies in the district where he performs

his official duties). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C.

§ 1406(a).

       Accordingly, the Clerk will be DIRECTED to transfer this action to the Nashville

Division of the Middle District of Tennessee and to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2


Case 3:21-cv-00087-TAV-HBG Document 5 Filed 03/16/21 Page 2 of 2 PageID #: 19
